Citation Nr: 0434322	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  96-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The appellant had active military service from July 1965 to 
August 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The Board remanded this case to the RO in March 2004.  The 
appellant provided testimony at a videoconference hearing in 
August 2004 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been associated with the 
appellant's claims file.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant did not appeal the RO rating decision in 
March 1984 that denied service connection for a back 
disorder, nor did he appeal the October 1994 rating decision 
that determined new and material evidence to reopen the claim 
had not been submitted.   

2.  Subsequent to the October 1994 denial of service 
connection for a back disorder, the appellant has submitted 
no evidence which is neither cumulative nor redundant, and 
which is of such significance that it must be considered in 
order to fairly decide the merits of the claim.





CONCLUSION OF LAW

New and material evidence has not been received since the 
October 1994 denial of the appellant's attempt to reopen a 
claim of service connection for a back disability and the 
claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.160(d) (2004), 38 C.F.R. §§ 20.302, 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The appellant seeks to reopen a claim of service connection 
for a back disorder, last denied on its merits in March 1984, 
and which was denied reopening by rating decision in October 
1994.  

Prior to its analysis of the claim at issue, the Board must 
first determine first determine whether the appellant has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held in part that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application to reopen the indicated claim was 
received in October 1995.  The appellant sought service 
connection for a back disorder through his application in 
early 1984 and had submitted a complete application at that 
time.  

As to his attempt to reopen his claim, the appellant was 
advised by letter dated in September 1995 of the requirement 
to submit evidence of a back disorder that was incurred in or 
aggravated by service.  A previous letter in October 1994 
informed him that new and material evidence had not been 
submitted to reopen the claim.  The claim to reopen was 
thereafter denied by rating decision dated in December 1995.  
He was apprised of the decision and given a copy of it in 
December 1995.  

The appellant's response reiterated prior assertions through 
correspondence and hearing testimony.  A Statement of the 
Case was issued in March 1996, and a Supplemental Statement 
of the Case was issued in September 1996, prior to the 
enactment of the VCAA which explained the basis for the 
determination that new and material evidence had not been 
submitted.    

Subsequent to the enactment of the VCAA, the appellant was 
again apprised of what evidence would substantiate his claim 
to reopen by letters dated in June 2003 and May 2004.  
Although the appellant was so advised, he provided no 
response to either letter, although his 1996 hearing 
testimony and statements from his representative reiterated 
previous assertions of service inception.  He also received a 
Supplemental Statement of the Case in October 2003 and July 
2004 that were determinations based upon the record, as it 
existed.  

There can be no doubt from this perspective that the 
appellant was aware of what evidence would substantiate his 
attempt to reopen his claim, as he has been continually 
apprised since the October 1995 attempt.  VA has complied 
with the content and timing of the notice requirements of the 
VCAA, and because the appellant has not responded to VA's 
numerous advisements, the record indicates that there is no 
further available evidence which would substantiate the 
claims.  See 38 U.S.C.A § 5103(b) (Providing in substance 
that after advisement to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  
In fact record reflects substantial development of the claim 
to include requests for remote records the appellant had 
identified.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations 
conducted by physician who reviewed the appellant's claims 
folder and rendered opinions as to the etiology of the 
appellant's current back disorder.  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claims.  To the extent that the 
appellant maintains that additional examinations should be 
conducted, because he has not presented new and material 
evidence to reopen the claim, the duty to assist is not 
triggered.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained and likely available, the Board finds that the 
record is ready for appellate review.  


Analysis of the Claim

As noted, the veteran did not appeal the RO rating decision 
in March 1984 that denied service connection for a back 
disorder.  He presently seeks to reopen the claim, which was 
last denied reopening in October 1994.  Having carefully 
considered the appellant's application, the Board has 
determined that new and material evidence has not been 
submitted, and the appeal will be denied.

 The law provides that a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final as to conclusion based on the evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In Hodge, 
the United States Court of Appeals for the Federal Circuit 
(CAFC) noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  An RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
(effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).
For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Of record at the time of the original application for 
service-connected compensation, the RO considered the 
appellant's service medical records that noted back pain 
several times in 1965 and of the lower back in mid 1967, but 
showed a normal spine was reported on the August 1967 
separation examination.  Private clinical records reported 
cervical spine-related complaints linked to a motor vehicle 
accident late in 1968.  The rating board found no chronic 
back condition was incurred in service and the complaints in 
service represented acute and transitory manifestations and, 
in essence, that cervical spine fibromyositis, back condition 
was not related to service.  

The appellant attempted to reopen his claim in July 1990 by 
claiming, in essence, that arthritis of the back began in 
military service as a result of military duties.  He 
abandoned the claim, however, and no contact was maintained 
between the appellant and VA until 1993 when the RO 
adjudicated the claim as one for nonservice-connected 
pension.  The contemporaneous VA examination found 
degenerative disc disease of the lumbar spine and a 
subsequent VA examination in 1994 found similar findings.  
The RO considered this and other contemporaneous medical 
records in the October 1994 rating decision that determined 
new and material evidence to reopen the claim had not been 
submitted.  The appellant was issued notice of the rating 
decision in October 1994.  

In October 1995 he asserted that he was totally disabled from 
a service-connected injury of the back.  Contemporaneous VA 
medical records showed hospitalization and surgery for lumbar 
intervertebral disc herniation.  The RO rating decision in 
December 1995 found that he had not submitted new and 
material evidence to reopen the claim and he was notified of 
the determination later in December 1995.  

Subsequent to receipt of the appellant's notice of 
disagreement, he submitted duplicate copies of records 
previously considered as well as treatment reports from a 
spine injury in 1993 and the report of a physical examination 
in 1970 that was pertinently unremarkable.  VA records 
referring to arthritis of the back in 1986 and hearing 
testimony supplemented other records showing back pain 
complaints and a history of back pain in service and 
progressively worsening and radiating low back pain.  At the 
1996 hearing the appellant recalled an injury to the back in 
service on board a ship and the treatment that followed.  He 
also recalled being seeking medical assistance after service, 
including at the VA in the late 1960's and subsequent 
treatment. 

The appellant told another VA examiner in August 1994 that 
his back pain started about 10 years earlier (i.e., in 
approximately August 1984) and contemporaneous private 
treatment records had a similar history.  The record from the 
Social Security Administration included an examination in 
1989 did not report a history of spine injury during military 
service.    

A VA examiner in July 1997 opined that chronic low back pain, 
status post herniated lumbar disc, was not likely related to 
the appellant's military experiences based on the reported 
incidence in service and the time elapsed between service and 
development of significant low back pain and sciatica.  
Another VA examiner in November 1999 reviewed the record that 
had been supplemented with additional contemporaneous 
treatment reports.  The appellant stated that he had chronic 
radiating back pain, which the examiner opined was due to 
lumbosacral neuritis and from degenerative disease of the 
spine.

The appellant underwent a further VA examination in June 
2004.  The examiner reported that he had reviewed the claims 
file, which had been supplemented with extensive treatment 
records showing ongoing back pain complaints since the 
previous examination.  The examiner's impression was chronic 
low back pain and peripheral neuropathy of all extremities 
less likely as not associated with a history of 
radiculopathy.  Regarding the back disorder, the examiner 
opined that it was less likely as not that the complaints of 
chest arm and back symptoms complained about in service in 
1965, and reported at the time to have existed prior to 
service, or the single episode of tightness over the lumbar 
region, were causative of the degenerative changes of the 
lumbar spine.  

At the Board hearing in August 2004, the appellant recalled 
two incidents of injury to the back in service on board a 
ship and the treatment that followed.  He also recalled 
having back pain in 1968 and subsequent treatment and that a 
VA physician in the mid 1990's told him it was related to an 
incident he recalled during service.

The appellant has not submitted sufficient evidence to reopen 
his claim.  At the time of the last final denial of the 
claim, the record contained the appellant's service medical 
records, which did reflect any symptoms and treatment but no 
diagnosis of a chronic back disorder.  Indeed the separation 
examination was pertinently unremarkable.

At the time of his original claim, the appellant presented a 
history of having had back disability, which he reported had 
been present for a number of years and he was diagnosed with 
degenerative disease of the lumbar spine.  However, the 
records reviewed in connection with the initial claim and the 
application to reopen did not reflect that the etiology of 
the appellant's claimed disorder was an incident of military 
service.  

While he has reiterated that he has continuous back problems 
since the onset of his original claim, VA and private medical 
records were obtained reflecting care for a spine disorder, 
and none linked the disorder to military service.  More 
recently, a VA examiner in July 1997 explained that the time 
elapsed between service and development of significant low 
back pain and sciatica made a connection doubtful.  The VA 
examiner in June 2004 reviewed the record and found such a 
connection unlikely. 

The record compiled by the Social Security Administration 
also included a medical evaluation.  However, while the 
appellant's claimed spine disorder is noted in the evaluation 
for the administration, and that he has been found to be 
"disabled" within the meaning of the administration's 
relevant law, there is no information linking the appellant's 
disorder to military service.  

The appellant's testimony at a RO hearing in 1996 and a Board 
hearing in 2004 is  reiterative of previously asserted 
reports.  The appellant's testimony is not "new," because 
he has reported the presence of a spine disorder since he 
first sought service connection by application received early 
1984, and reasserted in 1994.  

The records of medical treatment for a back disorder are not 
illustrative of the source of the disorder, beyond what was 
previously asserted by the appellant.  to this extent, they 
are not new within the meaning of the law, as the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

In sum, the appellant has not produced new and material 
evidence to reopen his claim.  The appellant's claim has been 
continually denied on the basis that he did not have a 
competent link to military service for the disorder in 
question, essentially based upon the medical evidence of 
record.  

Although the appellant presently reiterates that he has a 
spine disorder as a result of military service, it is well-
established that laypersons, such as the appellant, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus, there remains no information of record, or likely 
available, to suggest that the current spine disorder was 
incurred as a result of military service.  He alluded to a VA 
physician supporting his contention but the entire VA record, 
which is substantial for the period he recalled, does not 
reflect such an opinion or inference made upon a review of 
the record.  LeShore, supra.  Beyond his mere reiteration, he 
has not submitted any medical evidence in support of the 
claim to reopen and the appeal will be denied.  

Finally, the appellant contended at the August 2004 hearing 
that a VA notice letter in February 1996 was indicative of a 
grant of service connection for the spine disorder had then 
been awarded.  Having reviewed the rating decision in 
question, a copy having been provided to the appellant with a 
notice letter in December 1995, and February 1996 VA 
correspondence, there is no question that the claim for 
service connection of a back disorder was not granted.  
Although announcing service connection for a "condition of 
the skeletal system" may be imprecise, as service connection 
is in effect for a disability of the right great toe, the 
record clearly does not support the representative's 
interpretation regarding the disability of the spine.  The 
record shows it to be clearly not service connected and it 
was rated as nonservice-connected in the December 1995 rating 
decision.   


ORDER

New and material evidence not having been submitted, 
reopening of the claim of service connection for a back 
disorder is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



